Citation Nr: 1234864	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected status post stress fracture of left tibia with secondary degenerative joint disease (DJD) and tendonitis of the gastrocnemius insertion of the left femur.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from November 2004 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board observes that the December 2009 statement of the case (SOC) identifies a March 2009 rating decision, in which the RO confirmed and continued the Veteran's 20 percent rating for his service-connected left leg disability, as the rating action on appeal.  Subsequent to the RO's preparation of the December 2009 SOC, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) decided the case of Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In Bond, the Federal Circuit found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, new and material evidence (i.e. VA treatment records and the Veteran's September 2008 written statement that his condition had worsened) was received within a year of the unappealed March 2008 rating decision that awarded a 20 percent disability rating for the Veteran's service-connected left leg disability.  Accordingly, his increased rating claim has been pending since the March 2008 rating decision.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

During his November 2011 hearing, the Veteran asserted that the symptoms of his left knee disability had worsened since his last VA examination for this condition in February 2009.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of such disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Moreover, the Veteran testified that his service-connected left leg disability encompasses several discrete manifestations.  He also credibly reports having left knee instability, indicating that VA had issued him a knee brace for left knee instability.  Finally, the Veteran testified that the February 2009 VA examiner did not use a goniometer or any other instrument to measure his left leg range of motion and did not conduct any repetitive motion testing with regard to the left knee.  Under these circumstances, the Board finds that he must be provided another VA examination to assess the current severity of his service-connected left knee disability.  

The Veteran also testified that he received ongoing treatment for his left leg symptoms through the VA Medical Center in Gainesville, Florida and the VA outpatient facility in Ocala, Florida.  A review of the claims file reveals that the most recent VA treatment records of record are dated in November 2011.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, because these records are not available via Virtual VA, attempts must be made to obtain and associate with the claims file copies of all VA records subsequent November 2011.

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain all VA treatment records from November 2011 to the present, and associate the records with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected status post stress fracture of left tibia with secondary DJD and tendonitis of the gastrocnemius insertion of the left femur.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including x-ray, and all symptoms and residuals associated with the Veteran's service-connected left leg disabilities should be described in detail.  Specifically, the examiner should conduct a thorough examination of the Veteran's left knee and identify all left knee impairment found to be present.  

In examining the left knee, the examiner should document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  

The examination should further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the left leg disabilities include recurrent subluxation or lateral instability.  

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  

The examiner should opine as to the impact of the Veteran's left knee disability on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the Veteran's claim for an increased disability rating for his left leg disabilities, to include whether a separate evaluation under Diagnostic Code 5257 is warranted.  In doing so, the RO must also consider whether staged ratings are warranted and whether referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

